Financial, economic and social crisis: measures and initiatives to be taken (continuation of debate)
We shall now continue the debate on the report by Mrs Berès.
Mr President, at this late hour, I would like to say a big thank you. Thank you to all my colleagues. I will not name them all, but nonetheless I will mention the Chair, the coordinators, the shadow rapporteurs and all those who have contributed to this task.
President-in-Office of the Council, Commissioner, the ball is now in your court. We have made proposals: please take them on board Commissioner. I am glad that you are acting on several of the proposals we have already made. Now, I am asking you for a commitment, the first on a long list in this road map that we have set out: carry out the audit of the public debt of Member States of the European Union. We need this so we know what action to take in the future.
Next, I wish to remind you of the objective of this report which we have drawn up together: the victims of this crisis must not be the ones who pay for it. Our goal is to reassert the sovereignty of politics, the sovereignty of citizens over the markets. That is what democracy is.
(Applause)
Some of you may be wondering: should we not use groups of experts? We have tried to do that. I would say to you: wisdom will come from those who vote, I hope in great numbers, for this report, and who will take its proposals forward so that they may become reality.
The debate is closed.
The vote will take place at the end of the debate.
Written statements (Rule 149)
With this report, Parliament is sticking its neck out with daring and innovative policy choices. In these days of economic turbulence, Euro-pessimism and Euro-realistic 'no' votes, politics has to dare to swim against the tide. The policy options that currently enjoy the support of a large majority of Members of this House are no pipe dream. They are the result of a year of intensive consultation and negotiations. A clear majority has been obtained in this House for establishing a European Energy Community. For me, that is one of the most important points. Europe must itself utilise a single European energy policy. Specifically, it must draw up a common strategy for renewable sources of energy and cross-border infrastructure. This must represent core business for the EU, as it is the only way to attain our climate targets and to turn around our vulnerable position as a major importer of energy into that of maximum self-sufficiency. Furthermore, it is also massively important that a European Ministry of Finance be developed. This idea is on the table, and it enjoys broad support in Parliament. Then there is the issuing of Eurobonds. To sum up, these are tangible measures that will enable Europe to emerge from the current financial crisis stronger and that are very much of the kind that will guarantee the prosperity of European citizens.
A third Member State has felt obliged recently to request aid from the European Union as it was unable to obtain financing. Against the current background of the public debt crisis and a fragile European economy, we need greater political and economic integration. In this respect, I welcome the report drafted on the financial, economic and social crisis, which highlights the importance of relaunching the European project.
To emerge from the stalemate it is in, the European Union must make long-term investments in key areas such as education, research and the road and IT infrastructures. These measures would help boost competitiveness and counteract job losses. We need a standard taxation policy at EU level to encourage these investments. In addition, the creation of bonds to be issued jointly for part of Europe's public debt would automatically reduce the cost of financing in the European Union.
I would like to begin by expressing my enormous gratitude for what is an absolutely key report. It may mark an historical breakthrough if there is sufficient political will to carry through the recommendations. On the other hand, I do wonder if this impulse to deepen the European project really had to wait for a global crisis. Any measure can be better implemented in more peaceful times. It is often the case, however, that crises create opportunities - and I hope that will be the case here as well. The most urgent issue in today's situation is to maintain the common currency. In this context, we cannot avoid fundamental reform of the EU budget. It was clear more than three decades ago that currency union requires a larger budget than the EU has at present. The budget needs its own sources, and we must take into account the serious long-term implementation of budgetary policies at EU level. The report, of course, contains a whole series of other key steps which, in the long term, should prevent the occurrence of crises such as the present one. The measures to limit capital flows and the emphasis on support for the real economy are important. In my opinion, the stronger role of the UN is a positive move - the EU can be a valid part of a multilateral world. A common Ministry of Finance, Eurobonds, a European Debt Agency - these are all important proposals. Now more than ever, we need political union and economic integration. We need more Europe.
The report by Mrs Berès sends out a strong signal for a permanent solution to the current crisis, setting out a whole series of ambitious recommendations. I can agree with the statement by the rapporteur that the crisis caused by large sovereign debts in various Member States has revealed the risks of imbalances within Europe. The EU must act and respond in a unified way by pressing harder for the closer coordination and harmonisation of fiscal policy. I agree with this view, and I also agree with the rapporteur's idea that closer European integration can act as a protective shield against a future crisis. I agree with the rapporteur's opinion that the asymmetrical development of individual euro area member countries must not be allowed to grow more pronounced in the future. The rapporteur makes a very daring call, however, for the creation of a single European Ministry of Finance, the powers of which would include joint administration of debt. This European super-ministry would be able to contribute towards better coordination of economic policy in the euro area and elsewhere. Such a development would mark a revolutionary change, but at this point in time, it is not at all clear whether the Union or the euro area is capable of such a fundamental intellectual and organisational change. At the same time, however, it is already clear that the euro area cannot continue to operate in its existing form after the current crisis, and will require profound reform.
Many of our citizens are disappointed and exasperated by EU policy. It is with some justification that they feel that they are the only ones who are required to suffer the consequences of the crisis. The high-finance sector, which has been rescued using taxpayers' money, is once again making huge profits. Even though it was largely responsible for the crisis, it is not being required to pick up the costs. In order to prevent future crises, those who profit from speculation must be required to pay a solidarity contribution. The EU should play a pioneering role in the introduction of a transaction tax, even though no agreement was reached at the last G20 summit in Toronto. However, fiscal sovereignty must remain with the Member States. Brussels should not be allowed to exploit this situation in order to acquire taxation powers, paving the way for a centralised federal state. What we need is a coordinated approach to the issue of a financial transaction tax between the Member States.
The crisis has kept the political boundaries intact but not the economic ones. It has also shown us that risk knows no boundaries. Hence, we need a broad and comprehensive approach rather than an ad hoc, case-by-case one. The only solution to be proposed with conviction, therefore, is that of a system of global governance that lays down common rules for all. We can build competitiveness, open up our markets and make them more efficient, but that will not protect us from future crises. No State or financial institution can consider itself safe, even if it is built on solid foundations, because of our interconnected economies. We have increasingly open and common markets, but we also have rules that differ from one State to the next, preventing the control and the supervision that the markets and the citizens are calling for. Common, blanket rules will not hinder the markets. Rather, they will give operators and investors more security and peace of mind. Europe must once again attract investment and manufacturing, and gain recognition as an international model of innovation and growth. Public and private financial institutions must do their best to ensure that the markets work to benefit the real economy and small and medium-sized enterprises. Unity and solidarity are essential if Europe is to successfully overcome the global challenge.
Mrs Berès's report is balanced and comprehensive and proposes real solutions and mechanisms to combat the financial, economic and social crisis. The fiscal problems which the Member States currently face and the need for important investments and growth call for new financing models, with a combination of public and private funds. I welcome the proposal made in the report to use project bonds in cooperation with the European Investment Bank and the recommendation that Eurobonds should be further investigated, so as to ensure that they benefit all the Member States. I consider that, beyond the common currency, the countries in the euro area should take another step, by making appropriate arrangements to jointly issue bonds and manage part of the Member States' public debt, so as to lay the foundations for more coordinated multilateral supervision which will make the market in the euro area as a whole more attractive.